Case 5:19-cv-01244-JFW-AFM Document 35 Filed 06/11/20 Page 1 of 1 Page ID #:172



   1

   2

   3

   4

   5

   6

   7                         UNITED STATES DISTRICT COURT
   8                       CENTRAL DISTRICT OF CALIFORNIA
   9                                     EASTERN DIVISION
  10

  11   DERRICK CUNNINGHAM,                           Case No. 5:19-cv-01244-JFW-AFM
  12                        Plaintiff,
                                                     ORDER ACCEPTING FINDINGS
  13          v.                                     AND RECOMMENDATIONS OF
  14   L. J. MILUSNIC, et al.,                       UNITED STATES MAGISTRATE
                                                     JUDGE
  15                        Defendants.
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and
  18   Recommendation of United States Magistrate Judge. The time for filing Objections
  19   to the Report and Recommendation has passed and Objections have not been
  20   received.
  21         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
  22   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered
  23   dismissing the First Amended Complaint without further leave to amend and with
  24   prejudice for failure to state a claim.
  25   DATED: June 11, 2020
  26

  27                                             ____________________________________
                                                           JOHN F. WALTER
  28                                               UNITED STATES DISTRICT JUDGE
